Sherwin, J.
The plaintiff’s intestate was an engineer ■employed by the defendant. On the twenty-sixth day of *152July, 1898, while pulling a passenger train from Hawarden to Eagle Grove, he ran into freight and coal cars which had in some way got partially onto the main track at a switch about a mile and a half west of the station at Eagle Grove. In this collision he received injuries causing his death soon after. The defendant is charged with negligence in permitting said cars to be on the main line of its road at the time in question, and with negligence in displaying a signal indicating a clear track at that point, and' with negligence in constructing and in permitting its automatic split switch at said point to become out of repair, so that it would not turn the standard properly and display the correct signal to an approaching train.
1 The plaintiff put in evidence, over defendant’s objection, a book of rules issued by the defendant for the government of its employes generally, containing 124 pages, and at least 368 rules. IJpon what theory they were offered or admitted is not indicated to us, further than that they were rules of the company, and therefore admissible. In the first place, if the book contained any rules which were competent evidence in the case, they should have been designated and offered separately, instead of being thrown in en masse for the jury to look over, and determine which rules might or might not have a bearing upon the issues before it. llany of these rules are given in an amended abstract filed by the plaintiff, evidently with the thought that they are competent evidence. But, in our judgment, but few if-any of them can be held admissible. The liability of the defendant in cases of this kind cannot, as a general rule, be fixed or changed' by its rules governing its employes in the operation of its trains, except possibly as such rules may seek to control or direct the conduct of the injured person; for it is manifest that the rules may not fix a legal standard of care. They may require a higher standard than the law does, or they may not reach the height required, in either *153of which cases they might be incompetent on the question of the defendant’s negligence. There was prejudicial error in the admission of these rules, and also in not giving the instruction asked by the defendant as to No. 115, as there was no issue upon which it was material.
2 The plaintiff was allowed to prove that the deceased was “a careful, prudent, and cautious engineer.” This was error. The question of want of negligence of the deceased was an issue in the case, and this testimony clearly invaded the province of the jury on that question. It was undoubtedly proper to show that the deceased was a competent engineer, for the purpose of showing his earning capacity, but that did not authorize questions of the character under consideration. Spaulding v. Railway Co., 98 Iowa, 205, and Wheelan v. Railway Co., 85 Iowa, 167, cited by appellee, are not authority for his contention.
We discover no prejudicial error in the instructions given by the court, and no other error -in refusing those asked by the defendant. We have given the evidence in this case close attention, andi are not prepared to hold that it is insufficient to support a verdict. In view of a retrial of the case, we will not discuss it. For the errors pointed out, the case is REVERSED.